Citation Nr: 0519063	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, including bursitis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970 and from September 1977 to December 1984.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All preliminary notification and development needed to 
render a fair decision of the claim on appeal has been 
accomplished.

2.  It is just as likely as not the veteran sustained a left 
shoulder injury while on active duty in the military, and 
that he has chronic residuals from that trauma.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
left shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The VCAA since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom - him or VA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
the VCAA requires that VA give the veteran an opportunity to 
submit all relevant evidence in his possession and that VA 
assist him in obtaining supporting evidence, unless there is 
no reasonable possibility that assisting him will help in 
substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, as explained below, the Board finds that all 
preliminary notification and development needed to render a 
fair decision in this case has been accomplished.  And even 
if not, this is merely inconsequential and, therefore, 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  

The veteran began his second period of military service in 
September 1977.  His service medical records (SMRs) reveal 
that he was involved in an automobile accident in March 1978.  
In the aftermath of that accident, he complained of pain in 
the occiput and shoulders.  X-rays, however, were negative.  
The diagnosis was a trapezius strain.  

In October 1981, the veteran complained of pain in his left 
shoulder of two days' duration.  An X-ray again was negative, 
and there was no swelling or tenderness.  Abduction of the 
arm was limited.  The diagnosis was possible calcific 
bursitis of the left shoulder.  In September 1983, he 
complained of left shoulder weakness of three months' 
duration, as well as pain when lifting his left arm.  An X-
ray of his left shoulder was within normal limits.  Left 
bicipital tendonitis was diagnosed.  A physical therapy 
consultation sheet dated in October 1984 originally noted 
that the veteran had a history of left shoulder pain since 
1982, after running into a wall while playing racquetball.  
However, it was also noted that his right shoulder was 
injured in that manner, not his left shoulder.  There was a 
notation, as well, that the examiner did not know whether the 
work up was for the right or left shoulder.  The veteran 
received physical therapy for left bicipital tendonitis in 
November 1984.  An expiration of term of service (ETS) 
examination was completed later that month.  Left bicipital 
tendonitis was found.  The veteran also received physical 
therapy for left bicipital tendonitis in December 1984.  He 
was discharged from his second period of service later that 
month.  

The veteran was treated at a VA outpatient clinic in May 
2001.  He reported that his left shoulder initially was 
injured in 1982, causing dislocation and torn ligaments.  
Ever since, he said that he has never been able to raise his 
left arm above his head.  Objective musculoskeletal 
examination found the left shoulder range of motion limited 
by pain.  There also was tenderness over the left subacromial 
bursa.  The diagnosis was left shoulder bursitis.  A VA 
orthopedic progress note dated in August 2001 is of record.  
The veteran stated that he hurt his left shoulder in 1985 
when he struck it on a wall while playing racquetball.  An X-
ray of his left shoulder showed a high-riding humerus.  The 
examiner stated the veteran has a left shoulder impingement 
syndrome with likely rotator cuff tear that may be up to 15 
years old.  The examiner also stated the veteran may need a 
left shoulder acromioplasty.



A VA progress note dated in January 2002 indicates a magnetic 
resonance imaging (MRI) exam of the veteran's left shoulder 
was conducted at an outside facility.  The diagnoses were 
full thickness supraspinatus tendon tear, mild moderate 
supraspinatus outlet narrowing, moderate biceps tendon 
tendonosis, and degeneration in the posterosuperior labrum.  
The actual report of the MRI is not in the claims file.  

A VA orthopedic progress note dated in August 2002 is of 
record.  The examiner stated that the veteran may need a 
rotator cuff repair for the full thickness supraspinatus 
tendon tear.  

A VA joints examination was conducted in September 2002.  The 
examiner reviewed the veteran's claims file and summarized 
his pertinent service medical records.  The examiner noted 
the veteran sustained some sort of injury in service that 
caused his left bicipital tendinitis, but that there was no 
evidence he "chipped" his left shoulder or tore ligaments 
in this shoulder in service.  Nor was there any medical 
evidence of record confirming he ever had a torn rotator 
cuff.  The examiner also noted that it was unclear whether 
the veteran injured his left or right shoulder while playing 
racquetball in service.  The examiner pointed out that there 
were no medical records showing ongoing treatment for a left 
shoulder disability from 1984 to 2001.  So the examiner 
concluded that it was most likely that any current shoulder 
disability was not due to military service.

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

As indicated, it is unclear from the service medical records 
whether the veteran injured his left or right shoulder while 
playing racquetball.  In any event, his service medical 
records nevertheless contain sufficient references to 
complaints of left shoulder pain and diagnoses of left 
bicipital tendinitis.  Indeed, even the VA physician who 
opined against the claim in September 2002 readily 
acknowledged this.  And the veteran has consistently reported 
to medical personnel in the course of his ongoing evaluation 
and treatment that his left shoulder disability began in 
service - albeit sometimes citing different years when the 
precipitating injury occurred.  There is no post-service 
evidence of any intercurrent left shoulder injury, yet there 
is current evidence that the veteran has a condition of the 
left biceps tendon as well as other left shoulder problems.  
And a VA physician who examined him in August 2001 raised the 
possibility that the then current left shoulder disability 
(impingement syndrome with likely rotator cuff tear) may have 
been as much as 15 years old - meaning since 1985/86 or 
thereabouts.  This, if indeed true, is contemporaneous to the 
alleged injury in question, although the veteran's service in 
the military actually ended in December 1984.

So resolving all reasonable doubt in his favor, it is just as 
likely as not the veteran's current left shoulder disability 
is the result of an injury sustained in service.  So service 
connection is warranted.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a left shoulder disability is granted.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


